UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                             ORDER

MURVIN REIGOUD MAIKEL,                                        18 Cr. 601 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              The sentencing of Defendant Murvin Maikel, currently scheduled for June 17,

2021, at12:00 p.m. will now take place on June 17, 2021 at 10:30 a.m. in Courtroom 705 of the

Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.



Dated: New York, New York
       June 3, 2021
